DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (hereinafter “Tanaka” US 2016 / 0019856).

As pertaining to Claim 1, Tanaka discloses (see Fig. 14, Fig. 15, and Fig. 16 in combination with Fig. 7D) a display device (i.e., an active matrix display panel), comprising:
a substrate (see (20) in Fig. 7D) comprising a display area (see (200) in Figs. 14 and 15) and a non-display area (see (300) in Figs. 14 and 15), wherein the display area (200) surrounds the non-display area (300);
a first conductive layer (see (15S) in Figs. 14 through 16) disposed on the substrate (20) and corresponding to the display area (200), wherein the first conductive layer (15S) comprises a first line segment (i.e., an upper segment of (15S) corresponding to a first column), a second line segment (i.e., a lower segment of (15S) corresponding to the first column), and a third line segment (i.e., an adjacent segment of (15S) corresponding to a second column), the first line segment (i.e., the upper segment of (15S) corresponding to the first column) and the second line segment (i.e., the lower segment of (15S) corresponding to the first column) are disposed at two sides of the non-display area (300), and the third line segment (i.e., the adjacent segment of (15S) corresponding to the second column) is disposed parallel to the first line segment (i.e., the upper segment of (15S) corresponding to the first column);
a third conductive layer (see (13n) in Figs. 14 through 16) disposed on the substrate (20) and comprising a first connection line (i.e., see an upper/lower line of (13n)) electrically connected to the first line segment (i.e., the upper segment of (15S) corresponding to the first column) and the second line segment (i.e., the lower segment of (15S) corresponding to the first column), and a projection of the first connection line (i.e., the upper/lower line of (13n)) is overlapped with at least a portion of the third line 
a first insulating layer (i.e., see (21) in Fig. 7D) disposed between the first conductive layer (15S) and the third conductive layer (13n), wherein the first insulating layer (21) further comprises a first through-hole (see (CH2) in Figs. 14 through 16 corresponding to (H2) in Fig. 7D) and a second through-hole (again, see (CH2) in Figs. 14 through 16 corresponding to (H2) in Fig. 7D), the third conductive layer (13n) is electrically connected to the first line segment (i.e., the upper segment of (15S) corresponding to the first column) via the first through-hole (i.e., corresponding to (CH2)), and the third conductive layer (13n) is electrically connected to the second line segment (i.e., the lower segment of (15S) corresponding to the first column) via the second through-hole (i.e., corresponding to (CH2); see Page 14, Para. [0214]-[0219] and Page 10, Para. [0163]-[0165]).

As pertaining to Claim 3, Tanaka discloses (see Fig. 14, Fig. 15, and Fig. 16 in combination with Fig. 7D) a second conductive layer (see (GL) or (13G) in Figs. 14 through 16) disposed on the substrate (20) and corresponding to the display area (200), wherein, the second conductive layer (again, see (GL) or (13G)) and the first conductive layer (see (15S) in Figs. 14 through 16) cross from top view (again, see Page 14, Para. [0214]-[0219]).

As pertaining to Claim 4, Tanaka discloses (see Fig. 14, Fig. 15, and Fig. 16 in combination with Fig. 7D) a second insulating layer (see a layer of (21)) disposed 

As pertaining to Claim 5, Tanaka discloses (see Fig. 14, Fig. 15, and Fig. 16 in combination with Fig. 7A) a second insulating layer (see (22) in Fig. 7A) disposed between the second conductive layer (again, see (GL) or (13G)) and the first conductive layer (see (15S)), wherein the first conductive layer (see (15S)) is disposed between the first insulating layer (21) and the second insulating layer (22; see Page 10, Para. [0165] along with Page 14, Para. [0214]-[0219]).

As pertaining to Claim 6, Tanaka discloses (see Fig. 14, Fig. 15, and Fig. 16) that the display area (200) comprises a plurality of pixel units (i.e., pixels defined by intersections of gate lines (GL) or (13G) and data lines (15S)), and the non-display area (300) is disposed between at least two of the plurality of pixel units (see Fig. 15 along with Fig. 16; see Page 8, Para. [0131]).

As pertaining to Claim 7, Tanaka discloses (see Fig. 14, Fig. 15, and Fig. 16 along with Fig. 12C) that the substrate (20) comprises an opening (i.e., a hole; see (300H)) disposed corresponding to the non-display area (300; see Page 13, Para. [0205]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Oh et al. (hereinafter “Oh” US 2019 / 0081118).

As pertaining to Claim 2, Tanaka does not explicitly disclose that a result of a sheet impedance of the first connection line divided by a sheet impedance of the first conductive layer is greater than 0 and less than or equal to 10.
However, in the same field of endeavor, Oh discloses (see Fig. 1, Fig. 5, and Fig. 7) a method of fabricating a display device (see (1) in Fig. 1) comprising a substrate (100) that includes a display area (DA) and a non-display area (RA1; see Page 3, Para. [0054]-[0055]), wherein a first conductive layer (see (31, 32a, 32b) in Fig. 7) comprises a first line segment (32a), a second line segment (32b), and a third line segment (31) and a second conductive layer (see (11, 21, 12A, 22A) in Fig. 7) crosses the first conductive layer (31, 32a, 32b) on the substrate (100), and a third conductive layer comprising connection lines (see (CNL) in Fig. 7) is disposed on the substrate (100), wherein the connection lines (CNL) are electrically connected to the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka with the teachings of Oh such that a result of a sheet impedance of the first connection line divided by a sheet impedance of the first conductive layer is greater than 0 and less than or equal to 10, as suggested by Oh, in order to improve connectivity between 

As pertaining to Claim 8, Tanaka does not explicitly disclose that the first connection line comprises a metal or metallic oxide.
However, in the same field of endeavor, Oh discloses (see Fig. 1, Fig. 5, and Fig. 7) a method of fabricating a display device (see (1) in Fig. 1) comprising a substrate (100) that includes a display area (DA) and a non-display area (RA1; see Page 3, Para. [0054]-[0055]), wherein a first conductive layer (see (31, 32a, 32b) in Fig. 7) comprises a first line segment (32a), a second line segment (32b), and a third line segment (31) and a second conductive layer (see (11, 21, 12A, 22A) in Fig. 7) crosses the first conductive layer (31, 32a, 32b) on the substrate (100), and a third conductive layer comprising connection lines (see (CNL) in Fig. 7) is disposed on the substrate (100), wherein the connection lines (CNL) are electrically connected to the first conductive layer (again, see (31, 32a, 32b) in Fig. 7) and/or the second conductive layer (again, see (11, 21, 12A, 22A) in Fig. 7; see Page 5, Para. [0078]-[0079], [0081], [0083] and Page 6, Para. [0087]-[0088] in combination with Page 4, Para. [0068] and [0070]-[0071]), and the connection lines (again, see (CNL)) comprises a metal or metallic oxide (see Page 4, Para. [0068] and Page 6, Para. [0081]).  It is a goal of Oh to provide increased light-transmittance and improved connectivity in a display device (again, see Page 5, Para. [0075]-[0076] and [0084]-[0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka with the .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
While not relied upon by the examiner in the current Office Action, Lee et al. (US 2019/0252411) corresponding to Lee et al. (US 10,424,603), appears to disclose all of the features of independent Claim 1 at Figure 1A. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622